Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2022 has been entered.
Response to Amendment
In the amendment filed on October 14, 2022, the following has occurred: claim(s) 1, 4, 9, 11-12, 15, and 17-18 have been amended and claim(s) 2-3, 10, and 16 have been deleted. Now, claim(s) 1, 4-9, 11-15, and 17-20 are pending.

Claim Objections
Claim 6 objected to because of the following informalities:  “The system of claim 2”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “The system of claim 1” as claim 2 has been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 9, 12, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herbst et al. (U.S. Patent Pre-Grant Publication No. 2017/0109989) in view of Hallwachs (U.S. Patent Pre-Grant Publication No. 2015/0363563) in further view of Yi et al. (U.S. Patent Pre-Grant Publication No. 2010/0151791).
As per independent claim 1, Herbst discloses a caregiver information system to generate alert status update messages, the system comprising: an alert communicator system (See Paragraph [0051]: The communicating component is further configured to receive communications from the mobile device.), including: a processor; and a non-transitory memory storing program instructions, the program instructions executable by the processor to: and wherein: after receiving the first input, present the alert message in an alert list on the graphical user interface (See Paragraphs [0064]: A patient alert is received on a first mobile device associated with a first caregiver caring for the patient, the patient alert may include patient identifying information such as patient name, age, gender, and room location, and the alert may also include one or more items of patient information relevant to the alert, and the alert history of a patient can be received (See Paragraph [0041]), which the Examiner is interpreting the acceptance of the alert to encompass after receiving the first input, and the patient alert and alert history to encompass present the alert message in an alert list on the graphical user interface.); and after receiving the second input: open an audio link via the alert communicator system to a device at a location associated with the alert message (See Paragraphs [0037] and [0052]: Audio presentation can be included to the embodiments described for GUI display and the alert may come from another mobile device that may have rejected the alert (See Paragraph [0048]) and an auditory sound can be heard at the location of the device, which the Examiner is interpreting that the second input of a first caregiver rejection an alert to encompass receiving the second input and the auditory sound that can be heard at the location of the device to encompass open an audio link via the alert communicator system to a device at a location associated with the alert message as the auditory sound would be communicated to sound by the alert communicator system.); and automatically generate at least one alert status update message using the communication protocol in response to receiving the second input (See Paragraph [0061]: The alert is automatically communicated to a second mobile device associated with at least a second caregiver assigned to care for the patient, and the selection of the second caregiver may be based on an alerting protocol associated with a data store such as the data store, which the Examiner is interpreting the automatic communication to encompass automatically generate at least one alert status update message using the communication protocol in response to receiving the second input as further disclosed in Paragraph [0063]  that an additional input can be received to send the communication to an additional caregiver.), wherein generating the at least one alert status update message includes inserting a message type attribute of the at least one acceptable message type attribute in the type attribute field of each respective alert status update message (See Paragraph [0077] and Figure 9: The GUI of the mobile device shows 910 for the alerts option and 941 shows a window that displays the alert history for a non-critical alert that shows 944, 946, and 948 that display the timestamp of each alert status update, which the Examiner is interpreting the alert detail screen of 941 to encompass generate at least one alert status update message using the communication protocol and the status of Forwarded or Accepted to encompass generating the at least one alert status update message includes inserting a message type attribute of the at least one acceptable message type attribute in the type attribute field of each respective alert status update message as Forwarded and Accepted indicates the status of the alert at various times.).
While Herbst teaches the alert communicator system as described above, Herbst may not explicitly teach a caregiver information system to generate alert status update messages, the system comprising: an alert owner system, including: a processor; and a non-transitory memory storing program instructions, the program instructions executable by the processor to: generate an alert message using a predetermined communication protocol, wherein generating the alert message includes defining at least one acceptable message type attribute acceptable in a type attribute field for alert status update messages associated with the alert message, […]; and receive, via a graphical user interface, an input after receipt of the alert message, wherein the input includes one of a first input and a second input, the second input comprising a selection of one of a call icon or an accept and call icon displayed on the graphical user interface.
Hallwachs teaches a caregiver information system to generate alert status update messages, the system comprising: an alert owner system (See Paragraph [0010]: The method can include analyzing the sensor data received at the central server in real time to determine if the received information indicates an alarm condition, and in response to determining that the alarm condition is indicated, causing an alert to be transmitted in real time to the second clinical terminal indicating occurrence of the alarm condition.), including: a processor; and a non­ transitory memory storing program instructions, the program instructions executable by the processor to: generate an alert message using a predetermined communication protocol (See Paragraph [0060]: The electronic connection can be wireless and can take advantage of wireless communication protocols built into a client terminal, which the Examiner is interpreting the utilization of communication protocols to encompass using a predetermined communication protocol.), wherein generating the alert message includes defining at least one acceptable message type attribute acceptable in a type attribute field for alert status update messages associated with the alert message (See Paragraph [0132]: Information can be delivered to the Sensor Network Operation Center (SNOC) and an update message, alerts can also be issued to home care providers or the patient and the update message can be delivered with the alert, which the Examiner is interpreting to encompass the claimed portion.), […]; receive, via a graphical user interface, an input after receipt of the alert message, wherein the input includes one of a first input and a second input, the second input comprising a selection of one of a call icon or an accept and call icon displayed on the graphical user interface (See Paragraph [0181]: Each of the icons can be configured to reflect a current status of the information with which it is associated, the care provider can thus more accurately assess which of the patients' information should be reviewed, the alerts icon can indicate a number of alerts for the patient that have not yet been viewed and the call requests icon can indicate whether or not the patient has requested a care provider but has not yet been visited by one, which the Examiner is interpreting the alerts icon to encompass receive an input after receipt of the alert message, and the call requests icon can indicate whether or not the patient has requested a care provider but has not yet been visited by one to encompass the second input comprising a selection of one of a call icon or an accept and call icon displayed on the graphical user interface.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Herbst to include a caregiver information system to generate alert status update messages, the system comprising: an alert owner system, including: a processor; and a non-transitory memory storing program instructions, the program instructions executable by the processor to: receive, via a graphical user interface, an input after receipt of the alert message, wherein the input includes one of a first input and a second input, the second input comprising a selection of one of a call icon or an accept and call icon displayed on the graphical user interface and generate an alert message using a predetermined communication protocol, wherein generating the alert message includes defining at least one acceptable message type attribute acceptable in a type attribute field for alert status update messages associated with the alert message as taught by Hallwachs. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Herbst with Hallwachs with the motivation of improving cost efficiency (See Background of Hallwachs in Paragraph [0003]).
While Herbst/Hallwachs discloses the caregiver information system as described above, Herbst/Hallwachs may not explicitly teach […] the at least one acceptable message type attribute including a first message type attribute indicative of a closed audio link, a second message type attribute indicative of an open and closed audio link, and a third message type attribute indicative of an opened audio link; monitor the open audio link; and after detecting that the open audio link has been closed, generate a closed alert status update message by inserting the first message type attribute in the type attribute field.
Yi teaches a system for […] the at least one acceptable message type attribute including a first message type attribute indicative of a closed audio link (See Paragraph [0045]: An alert can be sent to permit the close of the audio path, which the Examiner is interpreting the alert to encompass one acceptable message type and the close of the audio path to encompass a closed audio link.), a second message type attribute indicative of an open and closed audio link (See Paragraph [0046]: The audio path can be assigned and withdrawn (i.e., opened/closed), which the Examiner is interpreting the opened/closed to encompass a second message type attribute indicative of an open and closed audio link.), and a third message type attribute indicative of an opened audio link (See Paragraph [0045]: A notification of an open audio path can be identified, which the Examiner is interpreting to encompass an opened audio link.); monitor the open audio link (See Paragraph [0037]: While performing the audio data communication, the master device is able to monitor to detect termination request, which the Examiner is interpreting the master device monitoring to detect the termination request to encompass the claimed portion.); and after detecting that the open audio link has been closed, generate a closed alert status update message by inserting the first message type attribute in the type attribute field (See Paragraph [0037]: A notification message is able to output an alert result if a link is closed, which the Examiner is interpreting to encompass the claimed portion as the closed result would be chosen and shown.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Herbst/Hallwachs to include the at least one acceptable message type attribute including a first message type attribute indicative of a closed audio link, a second message type attribute indicative of an open and closed audio link, and a third message type attribute indicative of an opened audio link; monitor the open audio link; and after detecting that the open audio link has been closed, generate a closed alert status update message by inserting the first message type attribute in the type attribute field as taught by Yi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Herbst/Hallwachs with Yi with the motivation of improving communication efficiency (See Background of Yi in Paragraph [0007]).
Claims 9 and 15 mirror claim 1 only within different statutory categories, and is rejected for the same reason as claim 1.
As per claim 6, Herbst/Hallwachs/Yi discloses the system of claim 1 as described above. Herbst further teaches wherein, after selection, an opened alert status update message is generated by inserting the third message type attribute in the type attribute field (See Paragraph [0066]: The GUI includes an acceptance area that indicates the time the alert was accepted and a message option is available that can be utilized to indicate if the alert was closed, which the Examiner is interpreting to encompass the claimed portion as the timestamp shows the acceptance of the alert and an ability to notify that the alert was closed.).
Claims 12 and 18 mirror claim 6 only within different statutory categories, and is rejected for the same reason as claim 6.
As per claim 19, Herbst/Hallwachs/Yi discloses the method of claims 15 and 18 as described above. Herbst further teaches after receiving the second input, holding by the alert communicator system the opened alert status update message (See Paragraphs [0037] and [0052]-[0053]: Audio presentation can be included to the embodiments described for GUI display and the non-critical alert can be to a first caregiver (See Paragraph [0048]) and the first caregiver can keep the alert on display in a pop-up window, which the Examiner is interpreting the pop-up message on the display to encompass hold the opened alert status update message.); and after detecting that the open audio link has been closed, generating by the alert communicator system an opened-closed alert status update message by inserting the second message type attribute in the type attribute field (See Paragraph [0067]: The alert that is communicated to the selected caregiver includes the patient-identifying information, and the recipient may enter a textual message in association with the alert, which the Examiner is interpreting since the embodiments can be utilized with audio presentation and that there is a message option to be associated with the alert that notification of closed can be notified in the message option.).
As per claim 20, Herbst/Hallwachs/Yi discloses the method of claim 15 as described above. Herbst further teaches wherein receiving the first input includes receiving a selection of an accept icon displayed on the graphical user interface (See Paragraph [0055]: The alert may also include options for accepting the alert or rejecting the alert, exemplary options include an accept icon.), and wherein, after the selection, the alert message is presented in an accepted alerts list on the graphical user interface (See Paragraph [0076]: The alerts review screen includes a new alert area and a previous alert area, which the Examiner is interpreting the previous alerts as the previous accepted alerts and the new alerts when accepted and completed by the caregiver the new alerts would be placed in the previous alerts area.).
Claims 4-5, 7-8, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Herbst et al. (U.S. Patent Pre-Grant Publication No. 2017/0109989) in view of Hallwachs (U.S. Patent Pre-Grant Publication No. 2015/0363563) in view of Yi et al. (U.S. Patent Pre-Grant Publication No. 2010/0151791) in further view of Robertson et al. (U.S. Patent Pre-Grant Publication No. 2009/0134982).
As per claim 4, Herbst/Hallwachs/Yi discloses the system of claim 1 as described above. Herbst/Hallwachs/Yi may not explicitly teach wherein the alert owner system further comprises an alert monitoring database, and wherein the program instructions of the alert owner system are further executable by the processor to: after receiving the closed alert status update message: detect the first message type attribute in the type attribute field of the closed alert status update message, and delete the alert message associated with the closed alert status update message from the alert monitoring database.
Robertson teaches a system wherein the alert owner system further comprises an alert monitoring database, and wherein the program instructions of the alert owner system are further executable by the processor to: after receiving the closed alert status update message: detect the first message type attribute in the type  attribute field of  the closed  alert  status update message, and delete the alert message associated with the closed alert status update message from the alert monitoring database Robertson teaches a system wherein the alert owner system further comprises an alert monitoring database (See Paragraph [0026]: Database may contain a listing of alert devices and associated identifiers of alert devices, a listing of geographic locations of alert devices, a listing of groups of alert devices, a listing of alert profiles and settings associated with each alert profile.), and wherein the program instructions of the alert owner system are further executable by the processor to: after receiving the closed alert status update message: detect the first message type attribute in the type attribute field of the closed alert status update message (See Paragraphs [0038]-[0039]: Visible alert instructions can include a visual alert type and a visual alert interval, the duration can indicate a period of time over which the alert notification should be initially acted upon by the at least one intended recipient device indicated by addressing instruction, which the Examiner is interpreting to encompass the claimed portion when combined with Herbst as the duration interval could be programmed to end when the teachings of Herbst indicates that the receival of a message is detected in the message option.), and delete the alert message associated with the closed alert status update message from the alert monitoring database (See Paragraph [0056]: The computer system can provide one or more interfaces for creating, modifying, and deleting available preset message texts and the alert notification message can be deleted if necessary, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Herbst/Hallwachs/Yi to include an alert monitoring database as taught by Robertson to identify different alert devices and alert device messages. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Herbst/Hallwachs/Yi with Robertson with the motivation of improving organizations ability to communicate an alert to many employees (See Background of Robertson in Paragraph [0007]).
As per claim 5, Herbst/Hallwachs/Yi discloses the system of claim 1 and Herbst/Hallwachs/Yi/Robertson discloses the system of claim 4 as described above. Herbst/Hallwachs/Yi may not explicitly teach wherein the alert owner system further comprises program instructions executable by the processor to generate, using the predetermined protocol, an alert complete message associated with the deleted alert message, and wherein the alert communicator system further comprises program instructions executable by the processor to, after receipt of the alert complete message, at least one of: remove the alert message associated with the alert complete message from a list of accepted alerts displayed on the graphical user interface; or move the alert message associated with the alert complete message to a list of completed alerts displayed on the graphical user interface.
Robertson teaches a system wherein the alert owner system further comprises program instructions executable by the processor to generate, using the predetermined protocol, an alert complete message associated with the deleted alert message (See Paragraph [0054]: If the user chooses to cancel a given alert notification, the computer system can send a cancellation message to the potential recipient devices of the cancelled alert notification, which the Examiner is interpreting to encompass the claimed portion as the listing can be included on all GUIs of the computer system and that the cancelled alert notification may come after the alert has been completed.), and wherein the alert communicator system further comprises program instructions executable by the processor to, after receipt of the alert complete message, at least one of: remove the alert message associated with the alert complete message from a list of accepted alerts displayed on the graphical user interface (See Paragraph [0054]: If the user chooses to cancel a given alert notification, the computer system can send a cancellation message to the potential recipient devices of the cancelled alert notification, and the alert notification is removed from the listing.); or move the alert message associated with the alert complete message to a list of completed alerts displayed on the graphical user interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Herbst/Hallwachs/Yi to include an alert monitoring database as taught by Robertson to identify different alert devices and alert device messages. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Herbst/Hallwachs/Yi with Robertson with the motivation of improving organizations ability to communicate an alert to many employees (See Background of Robertson in Paragraph [0007]).
Claims 13 and 17 mirror claim 5 only within different statutory categories, and is rejected for the same reason as claim 5.
As per claim 7, Herbst/Hallwachs/Yi discloses the system of claims 1 and 6 as described above. Herbst further teaches wherein the alert communicator system further comprises program instructions executable by the processor to: after receiving the second input, hold the opened alert status update message (See Paragraphs [0037] and [0052]-[0053]: Audio presentation can be included to the embodiments described for GUI display and the non-critical alert can be to a first caregiver (See Paragraph [0048]) and the first caregiver can keep the alert on display in a pop-up window, which the Examiner is interpreting the pop-up message on the display to encompass hold the opened alert status update message.); and wherein, after detecting that the open audio link has been closed, generating an opened- closed alert status update message by inserting the second message type attribute in the type attribute field (See Paragraph [0067]: The alert that is communicated to the selected caregiver includes the patient-identifying information, and the recipient may enter a textual message in association with the alert, which the Examiner is interpreting since the embodiments can be utilized with audio presentation and that there is a message option to be associated with the alert that notification of closed can be notified in the message option.).
While Herbst/Hallwachs/Yi teaches a system wherein the alert communicator system further comprises program instructions executable by the processor to: after receiving the second input, hold the opened alert status update message; and wherein, after detecting that the open audio link has been closed, generating an opened- closed alert status update message by inserting the second message type attribute in the type attribute field, Herbst/Hallwachs/Yi may not explicitly teach wherein the alert owner system further comprises an alert monitoring database, wherein the program instructions of the alert owner system are further executable by the processor to: after receiving the opened-closed alert status update message: detect the second message type attribute in the type attribute field of the opened- closed alert status update message, and delete the alert message associated with the opened-closed alert status update message from the alert monitoring database.
Robertson teaches a system wherein the alert owner system further comprises an alert monitoring database (See Paragraph [0026]: Database may contain a listing of alert devices and associated identifiers of alert devices, a listing of geographic locations of alert devices, a listing of groups of alert devices, a listing of alert profiles and settings associated with each alert profile.), wherein the program instructions of the alert owner system are further executable by the processor to: after receiving the opened-closed alert status update message: detect the second message type attribute in the type attribute field of the opened- closed alert status update message (See Paragraphs [0038]-[0039]: Visible alert instructions can include a visual alert type and a visual alert interval, the duration can indicate a period of time over which the alert notification should be initially acted upon by the at least one intended recipient device indicated by addressing instruction, which the Examiner is interpreting to encompass the claimed portion when combined with Herbst as the duration interval could be programmed to end when the teachings of Herbst indicates that the receival of a message is detected in the message option.), and delete the alert message associated with the opened-closed alert status update message from the alert monitoring database (See Paragraph [0056]: The computer system can provide one or more interfaces for creating, modifying, and deleting available preset message texts and the alert notification message can be deleted if necessary, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Herbst/Hallwachs/Yi to include an alert monitoring database that possesses instructions for messages as taught by Robertson to identify different alert devices and alert device messages. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Herbst/Hallwachs/Yi with Robertson with the motivation of improving organizations ability to communicate an alert to many employees (See Background of Robertson in Paragraph [0007]).
As per claim 8, Herbst/Hallwachs/Yi discloses the system of claims 1 and 6 and Herbst/Hallwachs/Yi/Robertson discloses the system of claim 7 as described above. Herbst further teaches wherein: the alert communicator system further comprises program instructions executable by the processor to, after receipt of the alert complete message, at least one of: remove the alert message associated with the alert complete message from a list of accepted alerts displayed on the graphical user interface; or move the alert message associated with the alert complete message to a list of completed alerts displayed on the graphical user interface (See Paragraph [0076]: The alerts review screen includes a new alert area and a previous alert area, which the Examiner is interpreting the previous alerts as the completed alerts and the new alerts when accepted and completed by the caregiver the new alerts would be placed in the previous alerts area.).
While Herbst/Hallwachs/Yi teaches the alert communicator system, Herbst/Hallwachs/Yi may not explicitly teach the alert owner system further comprises program instructions executable by the processor to generate, using the predetermined protocol, an alert complete message associated with the deleted alert message.
Robertson teaches a system wherein the alert owner system further comprises program instructions executable by the processor to generate, using the predetermined protocol, an alert complete message associated with the deleted alert message (See Paragraph [0056]: The computer system can provide one or more interfaces for creating, modifying, and deleting available preset message texts and the alert notification message can be deleted if necessary, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Herbst to include an alert monitoring database as taught by Robertson to identify different alert devices and alert device messages to be sent when combined with Herbst/Hallwachs/Yi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Herbst/Hallwachs/Yi with Robertson with the motivation of improving organizations ability to communicate an alert to many employees (See Background of Robertson in Paragraph [0007]).
As per claim 11, Herbst/Hallwachs/Yi discloses the system of claim 9 as described above. Herbst further teaches after receipt of the alert complete message, at least one of: removing, by the alert communicator system, the alert message associated with the alert complete message from a list of accepted alerts displayed on the graphical user interface; or moving, by the alert communicator system, the alert message associated with the alert complete message to a list of completed alerts displayed on the graphical user interface (See Paragraph [0076]: The alerts review screen includes a new alert area and a previous alert area, which the Examiner is interpreting the previous alerts as the completed alerts and the new alerts when accepted and completed by the caregiver the new alerts would be placed in the previous alerts area.).
While Herbst/Hallwachs/Yi discloses the method as described above, While Herbst/Hallwachs/Yi may not explicitly teach after receiving the closed alert status update message: detecting, by the alert owner system, the first message type attribute in the type attribute field of the closed alert status update message, deleting, by the alert owner system, the alert message associated with the closed alert status update message from an alert monitoring database; generating, by the alert owner system, using the predetermined protocol, an alert complete message associated with the deleted alert message.
Robertson teaches a method after receiving the closed alert status update message: detecting, by the alert owner system, the first message type attribute in the type attribute field of the closed alert status update message (See Paragraphs [0038]-[0039]: Visible alert instructions can include a visual alert type and a visual alert interval, the duration can indicate a period of time over which the alert notification should be initially acted upon by the at least one intended recipient device indicated by addressing instruction, which the Examiner is interpreting to encompass the claimed portion when combined with Herbst as the duration interval could be programmed to end when the teachings of Herbst indicates that the receival of a message is detected in the message option.), deleting, by the alert owner system, the alert message associated with the closed alert status update message (See Paragraph [0056]: The computer system can provide one or more interfaces for creating, modifying, and deleting available preset message texts and the alert notification message can be deleted if necessary, which the Examiner is interpreting to encompass the claimed portion.) from an alert monitoring database (See Paragraph [0026]: Database may contain a listing of alert devices and associated identifiers of alert devices, a listing of geographic locations of alert devices, a listing of groups of alert devices, a listing of alert profiles and settings associated with each alert profile.); generating, by the alert owner system, using the predetermined protocol, an alert complete message associated with the deleted alert message (See Paragraph [0054]: If the user chooses to cancel a given alert notification, the computer system can send a cancellation message to the potential recipient devices of the cancelled alert notification, which the Examiner is interpreting to encompass the claimed portion as the listing can be included on all GUIs of the computer system and that the cancelled alert notification may come after the alert has been completed.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Herbst/Hallwachs/Yi to include an alert monitoring database as taught by Robertson to identify different alert devices and alert device messages. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Herbst/Hallwachs/Yi with Robertson with the motivation of improving organizations ability to communicate an alert to many employees (See Background of Robertson in Paragraph [0007]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Herbst et al. (U.S. Patent Pre-Grant Publication No. 2017/0109989) in view of Hallwachs (U.S. Patent Pre-Grant Publication No. 2015/0363563) in view of Yi et al. (U.S. Patent Pre-Grant Publication No. 2010/0151791) in further view of Littlefield et al. (U.S. Patent Pre-Grant Publication No. 2019/0196421).
As per claim 14, Herbst/Hallwachs/Yi discloses the method of claim 9 as described above. Herbst/Hallwachs/Yi may not explicitly teach wherein the audio link comprises a Voice Over Internet Protocol communication link.
Littlefield teaches a method wherein the audio link comprises a Voice Over Internet Protocol communication link  (See Paragraphs  [0072]-[0073]: Client  computers  can  be arranged to exchange communications, such as messages and notification messages with application servers or network monitoring computers, the application program can also utilize Voice Over Internet Protocol (VOiP) applications, which the Examiner is interpreting this application to be utilized as the link for Herbst/Hallwachs.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Herbst/Hallwachs/Yi to include a Voice Over Internet Protocol communication link as taught by Littlefield. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Herbst/Hallwachs/Yi with Littlefield with the motivation of improving the deficiencies of control systems (See Background of Littlefield in Paragraph [0003]).

Response to Arguments
In the Remarks filed on October 14, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Herbst and Hallwachs fail to teach or suggest “the at least one acceptable message type attribute including a first message type attribute indicative of a closed audio link, a second message type attribute indicative of an open and closed audio link, and a third message type attribute indicative of an opened audio link” as well as “monitor the open audio link; and after detecting that the open audio link has been closed, generate a closed alert status update message by inserting the first message type attribute in the type attribute field” after receiving the second input, as recited in claims 1, 9, and 15; (2) Herbst and Hallwachs fail to teach or suggest “determining a call has completed and automatically generating a closed status alert”; and (3) a person having ordinary skill in the art would not be motivated to combine Hallwachs with Herbst. Hallwachs relates to how IoT devices have the potential to lower cost, which is completely unrelated to managing patient alerts between nurses' stations and mobile devices as disclosed in Herbst.
In response to argument (1), the Examiner acknowledges that Herbst and Hallwachs fail to teach or suggest “the at least one acceptable message type attribute including a first message type attribute indicative of a closed audio link, a second message type attribute indicative of an open and closed audio link, and a third message type attribute indicative of an opened audio link” as well as “monitor the open audio link; and after detecting that the open audio link has been closed, generate a closed alert status update message by inserting the first message type attribute in the type attribute field” after receiving the second input, as recited in claims 1, 9, and 15. The Examiner has supplemented the rejection of Herbst and Hallwachs with Yi et al. (U.S. Patent Pre-Grant Publication No. 2010/0151791) and has been utilized in the rejections as described above in independent claims 1, 9, and 15. The 35 U.S.C. 103 rejection(s) stand.
In response to argument (2), the Examiner does not acknowledge that Herbst and Hallwachs fail to teach or suggest “determining a call has completed and automatically generating a closed status alert” when Yi is utilized in the rejection combination. Yi discloses in Paragraph [0037] that while performing the audio data communication, the master device is able to monitor to detect termination request when combined with Herbst/Hallwachs encompasses determining a call has completed and automatically generating a closed status alert as Yi also discloses the communication of alerts. The 35 U.S.C. 103 rejection(s) stand.
In response to argument (3), the Examiner does not acknowledge that a person having ordinary skill in the art would not be motivated to combine Hallwachs with Herbst. As Hallwachs relates to how IoT devices have the potential to lower cost, and is related to managing patient alerts between nurses' stations and mobile devices as disclosed in Herbst as the nurses’ stations and mobile devices are utilized in a similar way as the IoT devices, and lowering cost could be considered by a person having ordinary skill in the art to combine Hallwachs and Herbst. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zimmers et al. (U.S. Patent No. 9,015,256), describes a system responds to commands identifying alerts to be delivered to affected geographic areas or schools/organizations, by retrieving communications identifiers in the threatened geographic location or associated with the named school/organization, establishing a communications connection using each retrieved communication identifier, and delivering the alert, Higgins (U.S. Patent Pre-Grant Publication No. 2014/0055241), describes an alarm monitoring center is in communication with the alarm device and automatically receives historical data relating to activation of the alarm device, the historical data including, for instance, the identification code of the remote unit responsible for activation of the alarm device as well as the time and date of the transmitted distress signal, and Lorenzi ("Nurse call systems help to put patients in control"), describes an application of mobile handsets to improve call systems by adding real-time communication and data capture to monitor both staff and patient activity, IP-based health care communication solutions which leverage voice over internet protocol (VoIP) technologies that utilize smartphones.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626